Title: Enclosure III: Robert Stewart to John Stanwix, 24 November 1757
From: Stewart, Robert
To: Stanwix, John



Sir
Fort Loudoun November 24th 1757

For near Four Months past Colo. Washington has Labour’d under a Bloudy Flux which till of late he did not conceive could be productive of those bad consequences it now too probably will terminate in, at least he would not be prevail’d upon in any Degree to abate the exertion of that steady Zeal for the Interest of the Service he in so emenent a manner has always been remarkable for, however about two weeks ago his Disorder greatly encreas’d and at same time was Seiz’d with Stitches & violent Plueretick Pains under that Complication of Disorders his Strength & viguour diminish’d so fast that in a few days he was hardly able to Walk and was (by the Docr) at length prevail’d upon to leave this place as change of air & quietness (which he could not possibly enjoy here) was the best chance that remain’d for his Recovery he is now retir’d to his Seat on Potomack River (about 90 Miles from hence[)] his Physicians give him no room to hope for his speedy Recovery. I heard from him yesterday he expresses much concern for his omission

of not giving you previous Notice of the necessity he was under of leaving this place and as he’s not in condition to write himself desires me to inform you of the reasons of it which I have now the honr to do & begs leave to subscribe myself Very respectfully Sir &ca

Robert Stewart

